Exhibit 10.1

PENN VIRGINIA CORPORATION

2013 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

History and Purpose of the Plan

     1   

2.

 

Definitions

     1   

3.

 

Rights To Be Granted

     4   

4.

 

Stock Subject to Plan

     5   

5.

 

Administration of Plan

     6   

6.

 

Grant of Rights; Limitations on Individual Grants

     7   

7.

 

Eligibility

     7   

8.

 

Option Agreements and Terms

     8   

9.

 

Restricted Stock Award Agreements and Terms

     10   

10.

 

Restricted Stock Unit Award Agreements and Terms

     11   

11.

 

Stock Appreciation Right Award Agreements and Terms

     12   

12.

 

Bonus Stock Agreements and Terms

     13   

13.

 

Other Share-Based Award Agreements and Terms

     14   

14.

 

Performance Award Agreements and Terms

     14   

15.

 

Deferred Common Stock Unit Award Agreements and Terms

     16   

16.

 

Termination of Employment

     17   

17.

 

Rights as Shareholders or Directors

     17   

18.

 

Deferrals

     18   

19.

 

Adjustments Upon Changes in Capitalization

     18   

20.

 

Change of Control

     18   

21.

 

Plan Not to Affect Employment or Board Membership

     20   

22.

 

Issuance of Certificates; Payments and Distributions Upon Death

     20   

23.

 

Taxes

     21   

24.

 

Repricing and Transfers for Consideration Prohibited.

     21   

25.

 

Interpretation

     21   

26.

 

Amendments

     21   

27.

 

Securities Laws

     22   

28.

 

Unfunded Status of Awards

     22   

29.

 

Fractional Shares

     22   

30.

 

Severability

     22   

31.

 

Governing Law

     22   

32.

 

Effective Date and Term of Plan

     22   

 

(i)



--------------------------------------------------------------------------------

PENN VIRGINIA CORPORATION

2013 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

 

1. History and Purpose of the Plan

The Plan was previously titled the Seventh Amended and Restated 1999 Employee
Stock Incentive Plan, and it was last amended on May 4, 2011. This amendment and
restatement of the Plan shall change the title of the Plan to the “Penn Virginia
Corporation 2013 Amended and Restated Stock Incentive Plan.”

The purpose of the Plan is to foster and promote the long-term success of the
Company and increase shareholder value by (a) motivating superior performance by
providing to the Company’s employees long-term incentives and rewards for making
major contributions to the Company’s success; (b) strengthening the Company’s
ability to retain key employees and to attract and retain outside talent by
providing incentive compensation opportunities competitive with other companies
similar to the Company; (c) enabling employees to participate in the long-term
growth and financial success of the Company; and (d) attracting and retaining
the services of experienced and knowledgeable directors and providing
Non-employee Directors with a proprietary and vested interest in the growth and
performance of the Company.

 

2. Definitions

(a) “Board” means the board of directors of the Parent Company.

(b) “Bonus Stock” means a Share granted to an eligible employee as a bonus under
Section 12.

(c) “Cashless Exercise” means the manner of exercise of an Option described in
Section 8(f).

(d) “Cause” means (i) with respect to a Participant who has an employment or
change of control severance agreement with the Company, “cause” as defined in
such agreement or (ii) with respect to a Participant who does not have an
employment or change of control severance agreement with the Company, conduct on
the part of a Participant that involves (A) willful failure to perform the
Participant’s duties or (B) engaging in serious misconduct injurious to the
Company.

(e) “Change of Control” means the occurrence of any of the events described in
Section 20.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(g) “Committee” means the committee described in Section 5.

(h) “Company” means Penn Virginia Corporation and each of its Subsidiary
Companies and any successor entity.

 

1



--------------------------------------------------------------------------------

(i) “Covered Employee” means an individual that is designated by the Committee
as likely to be a “covered employee” as defined within the meaning of
Section 162(m).

(j) “Date of Grant” means the date on which an award is granted.

(k) “Deferred Common Stock Unit” means a Stock Unit granted pursuant to a
Deferred Common Stock Unit Award.

(l) “Deferred Common Stock Unit Account” means the bookkeeping account described
in Section 15(b).

(m) “Deferred Common Stock Unit Award” means any award of Deferred Common Stock
Units granted to a Non-employee Director under Section 15.

(n) “Disability” means, unless otherwise determined by the Committee and set
forth in an individual award agreement, (i) with respect to an award that is not
subject to the Nonqualified Deferred Compensation Rules, a Participant becoming
disabled as determined by the Committee in its discretion, and (ii) with respect
to an award that is subject to the Nonqualified Deferred Compensation Rules, a
Participant becoming disabled within the meaning of such term under
Section 409A(a)(2)(C) of the Code.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the regulations promulgated thereunder.

(p) “Non-employee Director” means a director of the Parent Company who is not an
employee of the Company.

(q) “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of Section 409A of the Code and the guidance and regulations
promulgated thereunder.

(r) “Option” means any stock option granted to an eligible employee or a
Non-employee Director under Section 8.

(s) “Other Share-Based Awards” means any award granted to an eligible employee
under Section 13.

(t) “Parent Company” means Penn Virginia Corporation, a Virginia corporation.

(u) “Participant” means a person to whom an award has been granted under this
Plan which remains outstanding.

(v) “Performance Award” means any right granted to an eligible employee under
Section 14 to receive an award based upon performance criteria specified by the
Committee. The Committee shall have the sole right to determine whether a
Performance Award shall also be designed to be “performance-based compensation”
within the meaning of Section 162(m).

 

2



--------------------------------------------------------------------------------

(w) “Performance Goal” means one or more standards established by the Committee
to determine whether a Performance Award is earned in whole or in part.

(x) “Plan” means this Penn Virginia Corporation 2013 Amended and Restated Stock
Incentive Plan, as set forth herein and as amended from time to time.

(y) “Plan Administrator” means any person designated by the Committee as the
Plan Administrator pursuant to Section 5(d).

(z) “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3) of the Exchange Act and an
“outside director” within the meaning of Treasury Regulation §1.162-27 under
Section 162(m).

(aa) “Restricted Stock” means Shares granted pursuant to a Restricted Stock
Award.

(bb) “Restricted Stock Award” means any award of Restricted Stock granted to an
eligible employee under Section 9.

(cc) “Restricted Stock Unit Award” means any award of Stock Units granted to an
eligible employee under Section 10.

(dd) “Restricted Stock Unit” means a Stock Unit granted pursuant to a Restricted
Stock Unit Award.

(ee) “Restriction Period” means the period of time commencing with the Date of
Grant during which restrictions shall apply to the award and ending on the date
that the restrictions lapse.

(ff) “Retirement” means the voluntary termination by a Participant of his or her
employment with the Company after such Participant has become Retirement
Eligible.

(gg) “Retirement Eligible” means a Participant has attained age 62 and completed
at least ten consecutive Years of Service, or such younger age or lesser number
of consecutive Years of Service as determined by the Committee.

(hh) “Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as from time to time in effect
and applicable to the Plan and Participants.

(ii) “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder (including Treasury Regulation §1.162-27 and successor
regulations thereto).

(jj) “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

(kk) “Shares” means shares of common stock of the Parent Company.

(ll) “Stock Appreciation Right” or “SAR” means any stock appreciation right
granted to an eligible employee or a Non-employee Director under Section 11.

(mm) “Stock Unit” means a bookkeeping entry representing a single Share.

(nn) “Stock Unit Account” means the bookkeeping account described in
Section 10(a).

(oo) “Subsidiary Companies” means all entities that at any relevant time are
subsidiary entities of the Parent Company within the meaning of Section 424(f)
of the Code.

(pp) “Value” on any date means the closing stock price for a Share on the
principal national securities exchange on which the Shares are listed on such
date (or if such securities exchange shall not be open for the trading of
securities on such date, the last previous day on which such exchange was so
open) or, if there is no closing price on such date, the closing stock price on
the date nearest preceding such date; provided, however, that in the event that
the Shares are not publicly traded at the time a determination of Value is
required to be made under the Plan, the amount determined by the Committee in
its discretion in such manner as it deems appropriate, taking into account all
factors that the Committee deems appropriate including, without limitation, the
Nonqualified Deferred Compensation Rules.

(qq) “Vesting Period” means the period of time commencing with the Date of Grant
during which an Option or a SAR is not yet exercisable.

(rr) “Year of Service” means any calendar year in which an employee of the
Company is paid or entitled to be paid for 1,000 hours of service.

 

3. Rights To Be Granted

The following rights may be granted under the Plan:

(a) Options, which give the Participant the right, for a specified time period,
to purchase a specified number of Shares for a price equal to the Value of such
Shares on the Date of Grant subject to forfeiture under certain circumstances
upon termination of employment or service as a Non-employee Director during a
Vesting Period applicable to the Options;

(b) Restricted Stock Awards, which give the Participant, without payment, a
specified number of Shares subject to forfeiture under certain circumstances
upon termination of employment during a Restriction Period applicable to the
Shares;

(c) Restricted Stock Unit Awards, which give the Participant, without payment, a
specified number of Shares, an amount of cash or a combination of Shares and
cash, subject to forfeiture under certain circumstances upon termination of
employment during a Restriction Period applicable to the Restricted Stock Units;

 

4



--------------------------------------------------------------------------------

(d) Stock Appreciation Rights, or SARs, which give the Participant the right to
receive, upon exercise thereof, the excess of the (i) Value of one Share on the
date of exercise over (ii) the grant price of the SAR as determined by the
Committee, subject to forfeiture under certain circumstances upon termination of
employment during a Vesting Period applicable to the SARs;

(e) Bonus Stock, which gives the Participant, without payment, a Share as a
bonus or in lieu of other Company obligations to pay cash to that Participant
and which is not subject to a Restriction Period;

(f) Other Share-Based Awards, which give the Participant the right to receive an
award that is based upon or denominated in Shares, and settled in Shares, cash
or a combination of Shares and cash and which may or may not be subject to a
Restriction Period at the discretion of the Committee;

(g) Performance Awards, which give the Participant a right to receive an award
that is subject to performance conditions in addition to the passage of time.

(h) Deferred Common Stock Unit Awards, which give the Participant, without
payment, a specified number of Shares which are not subject to a Restriction
Period; and

(i) Shares.

 

4. Stock Subject to Plan

Subject to Section 19 and this Section 4, not more than 5,000,000 Shares in the
aggregate may be issued pursuant to the Plan after the effective date of this
Amendment and Restatement (as described in Section 32), and of the foregoing
5,000,000 Shares, no more than 2,600,000 Shares in the aggregate may be issued
as Shares, Restricted Stock, Bonus Stock, Deferred Common Stock Units or
Restricted Stock Units, Performance Awards or Other Share-Based Awards (other
than Options or SARs) that shall or may be settled in Shares. For purposes of
determining the number of Shares issued under the Plan, no Shares shall be
deemed issued until they are delivered to a Participant or any other person
eligible to receive the settlement of an award. Notwithstanding the foregoing,
Shares covered by awards (whether granted prior to or after the effective date
of this Amendment and Restatement) that either wholly or in part expire or are
forfeited or terminated shall be available for future issuance under the Plan.
Shares tendered to or withheld by the Company in connection with the exercise of
Options or SARs or the payment of tax withholding on any Option or SAR shall not
be available for future issuance under the Plan. In addition, Shares, if any,
repurchased on the open market with the proceeds from Option exercises shall not
be available for future issuance under the Plan.

 

5



--------------------------------------------------------------------------------

5. Administration of Plan

(a) The Plan shall be administered by the Committee, which shall be composed of
not less than three directors of the Parent Company appointed by the Board who
are Qualified Members. Except as the Committee may otherwise determine, all
decisions and determinations by the Committee shall be final and binding upon
all Participants and their respective designated beneficiaries.

(b) Subject to the express provisions of the Plan and Rule 16b-3, the Committee
shall have the authority, in its sole and absolute discretion, to (i) adopt,
amend and rescind administrative and interpretive rules and regulations relating
to the Plan; (ii) determine the eligible persons to whom, and the time or times
at which, awards shall be granted; (iii) determine the amount of cash or the
number of Shares that shall be the subject of each award; (iv) determine the
terms and provisions of each award agreement (which need not be identical),
including provisions defining or otherwise relating to (A) the term and the
period or periods and extent of exercisability of the Options or SARs, (B) the
extent to which the transferability of Shares issued or transferred pursuant to
any award is restricted, (C) except as otherwise provided herein, the effect of
a Participant’s termination of employment or service as a Non-employee Director
with the Company on any award, and (D) the effect of approved leaves of absence
(consistent with any applicable regulations of the Internal Revenue Service);
(v) accelerate the time of vesting or exercisability of any award that has been
granted; (vi) construe the respective award agreements and the Plan; (vii) make
determinations of the Value of the Shares pursuant to the Plan; (viii) delegate
its duties under the Plan (as described further below) to such agents as it may
appoint from time to time; (ix) subject to the provisions of Section 26,
terminate, modify or amend the Plan; and (x) make all other determinations,
perform all other acts and exercise all other powers and authority necessary or
advisable for administering the Plan, including the delegation of those
ministerial acts and responsibilities as the Committee deems appropriate.
Subject to Rule 16b-3 and Section 162(m), the Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan, in any award or
in any award agreement in the manner and to the extent it deems necessary or
desirable to carry the Plan into effect.

(c) At any time that a member of the Committee is not a Qualified Member, any
action of the Committee relating to an award granted or to be granted to an
individual who is then subject to Section 16 of the Exchange Act in respect of
the Parent Company, or relating to an award intended by the Committee to qualify
as “performance-based compensation” within the meaning of Section 162(m), may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that, upon such abstention or recusal, the
Committee remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of this Plan.

 

6



--------------------------------------------------------------------------------

(d) The Committee may delegate as follows:

(i) to a person designated from time to time by the Committee as the Plan
Administrator; and

(ii) to the Chief Executive Officer of the Parent Company the right to grant
Options under the Plan to any employee who is not subject to Section 16 of the
Exchange Act.

Notwithstanding the preceding sentence, the Committee may not delegate its
duties where such delegation would violate state corporate law, or with respect
to making awards to, or otherwise with respect to awards granted to, eligible
persons who are subject to Section 16(b) of the Exchange Act or who are Covered
Employees receiving awards that are intended to constitute “performance-based
compensation” within the meaning of Section 162(m). The Committee may, in its
sole discretion, put any conditions and restrictions on the powers that may be
exercised by the Plan Administrator or the Chief Executive Officer upon any such
delegation. The Committee may revoke any such delegation at any time.

(e) The Committee and each member thereof shall be entitled to, in good faith,
rely or act upon any report or other information furnished to him or her by any
officer or employee of the Company or the Company’s legal counsel, independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee and any officer or employee of the Company acting
at the direction or on behalf of the Committee shall not be personally liable
for any action or determination taken or made in good faith with respect to the
Plan, and shall, to the fullest extent permitted by law, be indemnified and held
harmless by the Company with respect to any such action or determination.

 

6. Grant of Rights; Limitations on Individual Grants

Subject to Section 7, the Committee or the Board may grant awards to eligible
employees and Non-employee Directors of the Company as described in Section 7;
provided, however, that, in each calendar year, during any part of which this
Plan is in effect, a Covered Employee may not be granted (a) awards (including
Stock Options and SARS, but other than awards designated to be paid only in cash
or the settlement of which is not based on a number of Shares) relating to more
than 1,500,000 Shares, subject to adjustment in a manner consistent with any
adjustment made pursuant to Section 19 or (b) awards designated to be paid only
in cash, or the settlement of which is not based on a number of Shares, having a
value determined on the Date of Grant in excess of $5,000,000.

 

7. Eligibility

(a) Options may be granted to any employee or Non-employee Director of the
Company.

(b) SARs, Other Share-Based Awards and Performance Awards may be granted to any
employee of the Company.

 

7



--------------------------------------------------------------------------------

(c) Restricted Stock Awards, Restricted Stock Unit Awards and Bonus Stock may be
granted only to key employees of the Company, who are designated as such by the
Committee or the Board. The term “key employee” is not meant to be limited to
Covered Employees for purposes of this Plan.

(d) Deferred Common Stock Units and Shares may be granted only to Non-employee
Directors.

 

8. Option Agreements and Terms

All Options shall be evidenced by option agreements executed on behalf of the
Parent Company and by the respective Participants. The terms of each such
agreement shall be determined from time to time by the Committee, consistent,
however, with the following:

(a) Option Price. The option price per Share of any Option granted to a
Participant shall be greater than or equal to the Value of the Share on the Date
of Grant, but never below the Value of the Share on the Date of Grant.

(b) Restrictions on Transferability. An Option shall not be transferable prior
to the termination of the Vesting Period with respect thereto unless otherwise
determined by the Committee and specified in the option agreement. Thereafter,
unless otherwise determined by the Committee and specified in the option
agreement, an Option shall not be transferable otherwise than (i) by will or the
laws of descent and distribution or (ii) to the spouse, children or
grandchildren of the Participant or a trust for the exclusive benefit of any
such family member; provided that no such family member shall be permitted to
make any subsequent transfer of any such Options except back to the original
Participant and all Options transferred to any such family member shall remain
subject to all terms and conditions set forth herein. During the lifetime of the
Participant, an Option shall be exercisable only by him or her or by any
transferee to whom an Option was transferred in accordance with subsection
(b)(ii).

(c) Payment. Full payment for Shares purchased upon the exercise of an Option
shall be made in cash or, at the election of the person exercising the Option
and subject to the approval of the Committee at the time of exercise, by
surrendering, or by the Parent Company’s withholding from Shares purchased,
Shares with an aggregate Value, on the date immediately preceding such exercise
date, equal to all or any portion of the option price not paid in cash. With the
consent of the Committee, payment for Shares purchased upon the exercise of an
Option may be made in whole or in part by Restricted Stock (based on the fair
market value of the Restricted Stock on the date the Option is exercised as
determined by the Committee). In such case, the Shares to which the Option
relates shall be subject to the same forfeiture restrictions existing on the
Restricted Stock exchanged therefor. Payment for Shares purchased upon the
exercise of an Option may also be made pursuant to a Cashless Exercise.

(d) Periods of Exercise; Forfeiture. An Option shall be exercisable in whole or
in part at such time as may be determined by the Committee and stated in the
option agreement; provided that no Option shall be exercisable after ten years
from the Date of Grant and, unless the Committee has determined otherwise and
specified in the option agreement:

(i) In the event a Participant ceases to be an employee of the Company for any
reason other than death, Disability, Retirement or termination for Cause (A) any
Option held by such Participant the Vesting Period with respect to which has not
lapsed shall be forfeited, and (B) any Option held by such Participant the
Vesting Period with respect to which has lapsed shall be exercisable until the
earlier of that date which is (1) 90 days after the date on which the
Participant’s employment ceased or (2) the expiration date of such Option.

 

8



--------------------------------------------------------------------------------

(ii) In the event a Participant’s employment with the Company terminates for
Cause, any unexercised Options held by such Participant shall be forfeited on
the earlier of the date of employment termination or notice of such termination.

(iii) In the event a Participant ceases to be an employee of the Company by
reason of his or her death or Disability, any Option held by such Participant
shall immediately become exercisable and shall remain exercisable until the
earlier of that date which is (A) one year after the date of death or Disability
or (B) the expiration date of such Option.

(iv) In the event a Participant becomes Retirement Eligible, any Option granted
to such Participant shall immediately vest and become exercisable and shall
remain exercisable until the expiration date of such Option.

(v) In the event a Participant ceases to be a Non-employee Director (A) any
Option held by such Participant the Vesting Period with respect to which has not
lapsed shall be forfeited and (B) any Option held by such Participant the
Vesting Period with respect to which has lapsed shall be exercisable (1) until
the expiration date of such Option or (2) if such Participant ceased to be a
Non-employee Director on account of his or her death, until the earlier of that
date which is (x) six months after the date of death or (y) the expiration date
of such Option.

(e) Date and Notice of Exercise. Except with respect to Cashless Exercises, the
date of exercise of an Option shall be the date on which written notice of
exercise, addressed to the Parent Company at its main office to the attention of
its Secretary, is hand delivered, telecopied or mailed, first class postage
prepaid; provided that the Parent Company shall not be obliged to deliver any
certificates for Shares, or any evidence of the ownership of uncertificated
Shares, pursuant to the exercise of an Option until the Parent Company shall
have received payment in full of the option price for such Shares and any
withholding taxes payable pursuant to Section 23. Each such notice of exercise
shall be irrevocable when given. Each notice of exercise must include a
statement of preference as to the manner in which payment to the Parent Company
shall be made (Shares or cash, a combination of Shares and cash or by Cashless
Exercise).

 

9



--------------------------------------------------------------------------------

(f) Cashless Exercise. In addition to the methods of payment described in
Section 8(c), a Participant may exercise and pay for Shares purchased upon the
exercise of an Option through the use of a brokerage firm acceptable to the
Parent Company to make payment to the Parent Company of the option price and any
taxes required by law to be withheld upon exercise of the Option either from the
proceeds of a loan to the Participant from the brokerage firm or from the
proceeds of the sale of Shares issued pursuant to the exercise of the Option,
and upon receipt of such payment the Parent Company shall deliver the Shares
issuable under the Option exercised to such brokerage firm. Notwithstanding
anything stated to the contrary herein, the date of exercise of a Cashless
Exercise shall be the date on which the broker executes the sale of exercised
Shares or, if no sale is made, the date on which the broker receives the
exercise loan notice from the Participant to pay the Parent Company for the
exercised Shares.

(g) Issuance of Certificates; Evidence of Uncertificated Shares; Payment of
Cash. Only whole Shares shall be issuable upon exercise of Options. Any right to
a fractional Share shall be satisfied in cash. Upon receipt of payment of the
option price and any withholding taxes payable pursuant to Section 23, the
Parent Company shall deliver to the exercising Participant or other person
eligible to exercise Options hereunder a certificate for, or evidence of the
ownership of, the number of whole Shares and a check for the Value on the date
of exercise of the fractional Share to which the person exercising the Option is
entitled.

(h) Dividend Equivalents. The Options shall not be granted with dividend
equivalent rights.

 

9. Restricted Stock Award Agreements and Terms

All Restricted Stock Awards shall be evidenced by restricted stock award
agreements executed on behalf of the Parent Company and by the respective
Participants. The terms of each such agreement shall be determined from time to
time by the Committee, consistent, however, with the following:

(a) Restrictions on Transferability. During the Restriction Period, neither a
Restricted Stock Award nor any interest therein shall be transferable unless
otherwise determined by the Committee.

(b) Restriction Period. The Restriction Period for Restricted Stock Awards shall
be determined by the Committee and specified in the restricted stock award
agreement; provided that no Restriction Period shall terminate less than one
year from the Date of Grant except pursuant to subsection (c). Notwithstanding
the foregoing, only whole Shares shall be issuable with respect to Restricted
Stock Awards.

(c) Forfeiture of Shares; Vesting on Disability, Death or Retirement
Eligibility. Unless the Committee has determined otherwise and specified in the
restricted stock award agreement:

(i) In the event a Participant ceases to be an employee of the Company for any
reason other than his or her Retirement, death or Disability, any Shares subject
to such Participant’s Restricted Stock Award the Restriction Period with respect
to which has not terminated shall automatically be forfeited by the Participant
and revert to and become the property of the Company.

(ii) In the event a Participant (A) becomes Retirement Eligible or (B) ceases to
be an employee of the Company by reason of his or her death or Disability, the
Restriction Period with respect to any Shares subject to such Participant’s
Restricted Stock Award which has not terminated shall automatically terminate
effective on the date the Participant becomes Retirement Eligible or the date of
the Participant’s death or Disability, as applicable.

 

10



--------------------------------------------------------------------------------

(d) Issuance of Shares; Evidence of Uncertificated Shares. Upon receipt from a
Participant of a fully executed restricted stock award agreement and a stock
power relating to the Shares issuable thereunder executed in blank by the
Participant, the Parent Company shall issue to such Participant the Shares
subject to the Restricted Stock Award. The certificates representing such Shares
shall be registered in such Participant’s name, with such legend thereon as the
Committee shall deem appropriate, provided that such Shares may be
uncertificated. The Parent Company shall retain the certificate, if
certificated, for such Shares pending the termination of the Restriction Period
or forfeiture thereof. Upon termination of the Restriction Period of any such
Shares, the Parent Company shall promptly deliver to the Participant the
certificates for, or evidence of the ownership of, such Shares.

(e) Dividends. Dividends payable with respect to a Restricted Stock Award shall
be paid within 30 days after the date on which such Restricted Stock Award
vests.

 

10. Restricted Stock Unit Award Agreements and Terms

All Restricted Stock Unit Awards shall be evidenced by restricted stock unit
award agreements executed on behalf of the Parent Company and by the respective
Participants. The terms of each such agreement shall be determined from time to
time by the Committee, consistent, however, with the following:

(a) Crediting of Stock Units. Each Stock Unit shall represent the right of a
Participant to receive a Share or an amount of cash based on the Value of a
Share, if and when specified conditions are met. The Committee shall establish a
Stock Unit Account on behalf of each Participant who has received a Restricted
Stock Unit Award to which all of the Participant’s Stock Units shall be
credited. The establishment of a Stock Unit Account shall not require
segregation of any funds of the Company or provide any Participant with any
rights to any assets of the Company, except as a general creditor thereof. A
Participant shall have no right to receive payment of any Stock Units credited
to his Stock Unit Account except as expressly provided herein.

(b) Restrictions on Transferability. During the Restriction Period, neither a
Restricted Stock Unit Award nor any interest therein shall be transferable
unless otherwise determined by the Committee.

 

11



--------------------------------------------------------------------------------

(c) Restriction Period. The Restriction Period for Restricted Stock Unit Awards
shall be determined by the Committee and specified in the restricted stock unit
award agreement; provided that no Restriction Period shall terminate less than
one year from the Date of Grant except pursuant to subsection (d).

(d) Forfeiture of Restricted Stock Units; Vesting on Disability, Death or
Retirement Eligibility. Unless the Committee has determined otherwise and
specified in the restricted stock unit award agreement:

(i) In the event a Participant ceases to be an employee of the Company for any
reason other than his or her Retirement, death or Disability, any Stock Units
subject to such Participant’s Restricted Stock Unit Award the Restriction Period
with respect to which has not terminated shall automatically be forfeited by the
Participant.

(ii) In the event a Participant (A) becomes Retirement Eligible or (B) ceases to
be an employee of the Company by reason of his or her death or Disability, the
Restriction Period with respect to any Stock Units subject to such Participant’s
Restricted Stock Unit Award which has not terminated shall automatically
terminate effective on the date the Participant becomes Retirement Eligible or
the date of the Participant’s death or Disability, as applicable.

(e) Payment with Respect to Restricted Stock Unit Awards. Payments with respect
to Restricted Stock Unit Awards shall be made in cash, Shares or any combination
of the foregoing, as the Committee shall determine.

(f) Earnings. If vested Restricted Stock Units are not paid within 30 days after
the date such Restricted Stock Units vest, the Company shall credit the cash
value recorded in the Participant’s Stock Unit Account with earnings through the
date the Restricted Stock Units are paid as if such cash balance of the
Participant’s Stock Unit Account had been invested at a rate equal to the prime
rate published in the Wall Street Journal on the applicable vesting date of the
Restricted Stock Unit.

(g) Dividend Equivalents. Restricted Stock Unit Awards shall not be granted with
dividend equivalent rights.

 

11. Stock Appreciation Right Award Agreements and Terms

All SARs shall be evidenced by SAR agreements executed on behalf of the Parent
Company and by the respective Participants. The terms of each such agreement
shall be determined from time to time by the Committee, consistent, however,
with the following:

(a) Restrictions on Transferability. A SAR shall not be transferable prior to
the termination of the Vesting Period with respect thereto unless otherwise
determined by the Committee and specified in the SAR agreement. Thereafter,
unless otherwise determined by the Committee and specified in the SAR agreement,
a SAR shall not be transferable otherwise than (i) by will or the laws of
descent and distribution or (ii) to the spouse, children or grandchildren of the
Participant or a trust for the exclusive benefit of any such family member;
provided that no such family member shall be permitted to make any

 

12



--------------------------------------------------------------------------------

subsequent transfer of any such SARs except back to the original Participant and
all SARs transferred to any such family member shall remain subject to all terms
and conditions set forth herein. During the lifetime of the Participant, a SAR
shall be exercisable only by him or her or by any transferee to whom a SAR was
transferred in accordance with subsection (a)(ii) above.

(b) SAR Award Agreements. Subject to Section 11(c) below, each SAR award
agreement shall state: (i) the total number of Shares to which the SAR relates
and the exercise price thereof, which shall be greater than or equal to the
Value of a Share on the Date of Grant, but never below the Value of a Share on
the Date of Grant; (ii) the date at which the SAR shall expire if not previously
exercised or forfeited; provided that such expiration date shall not be later
than the tenth anniversary of the Date of Grant of such SAR award; (iii) any
vesting and forfeiture restrictions which will be applicable to the Participant;
(iv) the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part; (v) the method of exercise; (vi) the method of
settlement; (vii) the form of consideration payable in settlement (cash or
Shares or some combination of cash and Shares); (viii) the method by or forms in
which Share settled SARs will be delivered or deemed to be delivered to
Participants; (ix) tax withholding requirements; and (x) any other terms and
conditions of any SAR.

(c) Vesting on Disability, Death or Retirement Eligibility. Unless the Committee
has determined otherwise and specified in the SAR award agreement:

(i) In the event a Participant ceases to be an employee of the Company for any
reason other than his or her Retirement, death or Disability, any SAR award that
has not become vested shall automatically be forfeited by the Participant.

(ii) In the event that a Participant becomes Retirement Eligible or ceases to be
an employee of the Company by reason of his or her death or Disability, the SAR
award granted to such Participant shall immediately vest and become exercisable.

(d) Dividend Equivalents. The SARs shall not be granted with dividend equivalent
rights.

 

12. Bonus Stock Agreements and Terms

The Committee is authorized to grant Shares as a bonus, or to grant Shares or
other awards in lieu of obligations to pay cash or deliver other property under
the Plan or under other plans or compensatory arrangements, provided that, in
the case of Participants subject to Section 16 of the Exchange Act, the amount
of such grants remains within the discretion of the Committee to the extent
necessary to ensure that acquisitions of Shares or other awards are exempt from
liability under Section 16(b) of the Exchange Act. Shares or awards granted
hereunder shall be subject to such other terms as shall be determined by the
Committee and set forth in the award agreement governing the Bonus Stock award.
In the case of any grant of Shares to an officer of the Parent Company or any of
its Subsidiary Companies in lieu of salary or other cash compensation, the
number of Shares granted in place of such compensation shall be reasonable, as
determined by the Committee.

 

13



--------------------------------------------------------------------------------

13. Other Share-Based Award Agreements and Terms

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Shares, as deemed by the Committee to be consistent with the purposes of
this Plan, including without limitation convertible or exchangeable debt
securities, other rights convertible or exchangeable into Shares, purchase
rights for Shares, awards with value and payment contingent upon performance of
the Company or any other factors designated by the Committee, and awards valued
by reference to the value of securities of or the performance of specified
Subsidiary Companies. The Committee shall determine the terms and conditions of
such Other Share-Based Awards. Shares delivered pursuant to an award in the
nature of a purchase right granted under this Section 13 shall be purchased for
such consideration and paid for at such times, by such methods, and in such
forms, including, without limitation, cash, Shares, other awards, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other award under this Plan, may also be granted pursuant to
this Section 13.

 

14. Performance Award Agreements and Terms

(a) Performance Conditions. The right of an employee to receive a grant, and the
right of a Participant to exercise or receive a settlement of any award, and the
timing thereof, may be subject to such performance conditions as may be
specified by the Committee, making the award a “Performance Award” under this
Plan. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any award subject to performance conditions, except as limited
under Section 14(b) in the case of an award granted to a Covered Employee and
intended to qualify as “performance-based compensation” under Section 162(m).
Any dividends or dividend equivalent rights payable with respect to a
Performance Award shall be paid only at the time that such Performance Award
vests and is paid.

(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an eligible employee who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Section 162(m), the grant,
exercise or settlement of such Performance Award may be contingent upon
achievement of pre-established Performance Goals and other terms set forth in
this Section 14(b).

(i) Performance Goals Generally. The Performance Goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 14(b).

 

14



--------------------------------------------------------------------------------

Performance Goals shall be objective and shall otherwise meet the requirements
of Section 162(m), including the requirement that the level or levels of
performance targeted by the Committee result in the achievement of Performance
Goals being “substantially uncertain” at the time the Committee actually
establishes the Performance Goal or Goals. The Committee may determine that such
Performance Awards shall be granted, exercised or settled upon achievement of
any one Performance Goal or that two or more of the Performance Goals must be
achieved as a condition to grant, exercise or settlement of such Performance
Awards. Performance Goals may differ for Performance Awards granted to any one
Participant or to different Participants.

(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, or for specified Subsidiary Companies or
business or geographical units of the Company (except with respect to the total
shareholder return and earnings per share criteria), shall be used by the
Committee in establishing Performance Goals for such Performance Awards:
(1) revenue, (2) net income, (3) stock price, (4) market share, (5) earnings per
share, (6) other earnings measures, (7) return on equity, (8) return on assets,
(9) costs, (10) shareholder value, (11) EBIT, (12) EBITDA, (13) EBITDAX,
(14) funds from operations, (15) cash flow, (16) cash from operations, (17) net
cash flow, (18) net cash flow before financing activities, (19) other cash flow
measures, (20) total shareholder return, (21) return on capital, (22) return on
invested capital, (23) operating income, (24) after-tax operating income,
(25) reserves, (26) proceeds from dispositions, (27) production volumes,
(28) reserve replacement measures, (29) finding and development costs,
(30) finding and development costs related to the drilling or completion of
wells, (31) total market value, (32) petroleum reserve measures, (33) safety and
environmental performance measures, (34) net asset value and (35) any of the
above goals determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee,
including, but not limited to, a group of comparable companies. Unless otherwise
stated, a Performance Goal need not be based upon an increase or positive result
under a particular business criterion and could, for example, be based on
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). When establishing or certifying a
performance goal, the Committee may exclude the impact of any of the following
occurrences: (a) amounts accrued pursuant to Company bonus or incentive plans,
(b) Company contributions made to retirement plans, (c) asset write-downs,
(d) litigation, claims or settlement costs, (e) the impact of any changes in
applicable accounting rules or principles or in the Company’s method of
accounting or any changes in applicable laws or regulations, (f) reorganization
or restructuring costs, (g) any extraordinary or nonrecurring items or (h) any
other unusual occurrence identified by the Committee as being appropriately
excluded from normal or day-to-day business activities.

(iii) Individual Criteria. The grant, exercise or settlement of Performance
Awards may also be contingent upon individual performance goals established by
the Committee. If required for compliance with Section 162(m), such criteria
shall be approved by the shareholders of the Parent Company.

(iv) Performance Period; Timing for Establishing Performance Goals. Achievement
of Performance Goals in respect of Performance Awards shall be measured over a
performance period of up to ten years, as specified by the Committee.
Performance Goals shall be established not later than 90 days after the
beginning of any performance period applicable to such Performance Awards, or at
such other date as may be required or permitted for “performance-based
compensation” under Section 162(m).

 

15



--------------------------------------------------------------------------------

(c) Written Determinations. All determinations by the Committee as to the
establishment of Performance Goals, the amount of any Performance Award, the
achievement of performance goals relating to and final settlement of Performance
Awards under Section 14(b) shall be made in writing in the case of any award
intended to qualify under Section 162(m). The Committee may not delegate any
responsibility relating to such Performance Awards.

(d) Status of Performance Awards. It is the intent of the Company that
Performance Awards under Section 14(b) granted to persons who are designated by
the Committee as likely to be Covered Employees within the meaning of
Section 162(m) shall, if so designated by the Committee, constitute
“performance-based compensation” within the meaning of Section 162(m).
Accordingly, the terms of Sections 14(b), (c) and (d), including the definitions
of Covered Employee and other terms used therein, shall be interpreted in a
manner consistent with Section 162(m). The foregoing notwithstanding, because
the Committee cannot determine with certainty whether a given individual will be
a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a person
designated by the Committee, at the time of grant of a Performance Award, who is
likely to be a Covered Employee with respect to that fiscal year. If any
provision of this Plan as in effect on the date of adoption of any agreements
relating to Performance Awards that are designated as intended to comply with
Section 162(m) does not comply or is inconsistent with the requirements of
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements.

 

15. Deferred Common Stock Unit Award Agreements and Terms

All Deferred Common Stock Unit Awards shall be evidenced by deferred common
stock unit award agreements executed on behalf of the Parent Company and by the
respective participants. The terms of each such agreement shall be determined
from time to time by the Committee, consistent, however, with the following:

(a) Crediting of Deferred Common Stock Units. Each Deferred Common Stock Unit
shall represent the right of a Participant to receive a Share at the times
described in Section 15(d). The Committee shall establish a Deferred Common
Stock Unit Account on behalf of each Participant who has received a Deferred
Common Stock Unit Award to which all of the Participant’s Deferred Common Stock
Units shall be credited. The establishment of a Deferred Common Stock Unit
Account shall not require segregation of any funds of the Company or provide any
Participant with any rights to any assets of the Company, except as a general
creditor thereof. A Participant shall have no right to receive

 

16



--------------------------------------------------------------------------------

payment of any Deferred Common Stock units credited to his or her Deferred
Common Stock Unit Account except as expressly provided herein. Periodically (as
determined by the Committee), each Participant shall receive a statement
indicating the amounts credited to and payable from the Participant ‘s Deferred
Common Stock Unit Account.

(b) Vesting. Each Participant shall be 100% vested at all times in the Deferred
Common Stock Units credited to such Participant’s Deferred Common Stock Unit
Account.

(c) Restrictions on Transferability. Neither a Deferred Common Stock Unit Award
nor any interest therein shall be transferable unless otherwise determined by
the Committee.

(d) Distributions. The Shares represented by Deferred Common Stock Units
credited to each Participant’s Deferred Common Stock Unit Account shall be
distributed to such Participant on the date on which such Participant incurs a
separation from service from the Company within the meaning of Section 409A of
the Code. Each Deferred Common Stock Unit shall be payable in one Share. In no
event shall a Participant, directly or indirectly, designate the calendar year
in which distribution is made.

(e) On each date on which the Company pays any cash dividend or other
distribution on account of Shares, the Company shall pay to each Participant
that amount equal to (x) the amount of cash or other property paid in such
distribution times (y) the number of Deferred Common Stock Units in such
Participant’s Deferred Common Stock Unit Account.

 

16. Termination of Employment

For the purposes of the Plan, unless otherwise noted within an individual award
agreement, a transfer of an employee between two employers, each of which is a
member of the Company, shall not be deemed a termination of employment. If any
award is subject to the Nonqualified Deferred Compensation Rules, the holder
will not be deemed to have a termination of employment unless such a termination
would also constitute a “separation from service” as such term is defined within
the Nonqualified Deferred Compensation Rules.

 

17. Rights as Shareholders or Directors

(a) The holder of an Option or a Share-settled SAR shall have no rights as a
shareholder of the Parent Company with respect to any Shares covered by the
Option or the Share-settled SAR until the date on which the Participant is
issued a stock certificate or evidence of ownership of uncertificated Shares for
such Shares underlying the award.

(b) Except as shall have been determined by the Committee and specified in the
restricted stock award agreement, pending forfeiture of Shares subject to a
Restricted Stock Award, the Participant thereunder shall have all of the rights
of a holder of such Shares, including without limitation to vote such Shares (in
person or by proxy).

 

17



--------------------------------------------------------------------------------

(c) Neither the Participant nor any person entitled to receive payment of a
Restricted Stock Unit Award or a Deferred Common Stock Unit Award in the event
of the Participant’s death, shall have any rights as a shareholder of the Parent
Company with respect to any Shares payable with respect to his or her Restricted
Stock Unit Award or Deferred Common Stock Unit Award until the date on which the
Participant is issued a stock certificate or evidence of ownership of
uncertificated Shares upon payment of the Restricted Stock Unit Award or the
Deferred Common Stock Unit Award.

 

18. Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due to the
Participant in connection with any grant made under the Plan. The Committee
shall establish rules and procedures for any such deferrals, consistent with
applicable requirements of the Nonqualified Deferred Compensation Rules.

 

19. Adjustments Upon Changes in Capitalization

In the event of any change in corporate capitalization such as a stock dividend
or split, or a corporate transaction such as a merger, consolidation,
separation, partial or complete liquidation or other change in the Company’s
structure or Shares, the Committee shall make an appropriate adjustment in the
aggregate number of Shares issuable under the Plan, the number of Shares subject
to each then outstanding award, the option or exercise price of each then
outstanding Option or SAR, the number of awards then outstanding, or any other
changes that the Committee determines in its sole discretion to appropriately
reflect the corporate change. In the event that the Committee takes action under
this Section 19, the Committee shall promptly prepare a notice setting forth, in
reasonable detail, the event requiring adjustment, the amount of the adjustment,
the method by which such adjustment was calculated, and the change in price and
the number of Shares, other securities, cash or property purchasable subject to
each award after giving effect to the adjustments. The Committee shall promptly
provide each affected Participant with such notice.

 

20. Change of Control

(a) A Change of Control shall be deemed to have occurred upon the occurrence of
any of the following events:

(i) any person, entity or “group” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Parent Company becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Parent Company representing more than 50% of
the combined voting power of the Parent Company’s then outstanding securities;

(ii) during any period of two consecutive years (not including any period prior
to the effective date of this Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person

 

18



--------------------------------------------------------------------------------

who has entered into an agreement with the Company to effect a transaction
described in clause (i), (iii) or (iv) of this Change of Control definition and
excluding any individual whose initial assumption of office occurs as a result
of either (A) an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (B) an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board) whose election by the Board or nomination for
election by the Parent Company’s shareholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason (other than retirement) to
constitute at least a majority of the Board;

(iii) the consummation of a merger, consolidation or other similar transaction
of the Parent Company with any other corporation or other entity, other than a
transaction that would result in the voting securities of the Parent Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the securities
of the Parent Company (or such surviving entity or parent entity, as the case
may be) outstanding immediately after such transaction;

(iv) the sale or disposition by the Company of all or substantially all of the
assets of the Company; or

(v) the shareholders of the Company approve a plan of complete liquidation of
the Company.

(b) Upon the occurrence of a Change of Control or such period prior thereto as
shall be established by the Committee:

(i) all outstanding Restricted Stock, Restricted Stock Units, Performance Awards
and other awards (other than Options or SARs) shall become vested, all
restrictions thereon shall lapse and the Company shall promptly deliver to the
holders thereof that amount of cash or that number of unrestricted Shares, as
applicable, payable upon the occurrence of a Change of Control as provided in
the award agreements related to such awards;

(ii) all outstanding Options and SARs shall become vested and exercisable in
full and shall remain exercisable for the remaining terms thereof and, if the
Company is not the surviving entity upon such Change of Control (or survives
only as a subsidiary of another entity), unless the Committee determines
otherwise, all Options or SARs which were not exercised at the time of such
Change of Control shall be converted into or replaced by options, stock
appreciation rights or other similar rights of comparable value in the surviving
entity; and

(iii) all Shares represented by Deferred Common Stock Units shall be
distributed.

 

19



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Section 20, to the extent
necessary to comply with the Nonqualified Deferred Compensation Rules, no Shares
or cash payable with respect to an award that is subject to the Nonqualified
Deferred Compensation Rules shall be distributed upon a Change of Control unless
the transaction constituting a Change of Control is a “change in control event”
for purposes of the Nonqualified Deferred Compensation Rules.

 

21. Plan Not to Affect Employment or Board Membership

Neither the Plan nor any award shall confer upon any employee of the Company any
right to continue in the employment of the Company or confer upon any
Non-employee Director any right to continue as a member of the Board or
interfere in anyway with the right of the Parent Company or its shareholders to
remove or not re-elect an individual from or to the Board.

 

22. Issuance of Certificates; Payments and Distributions Upon Death

(a) Nothing herein or in any award granted hereunder or any award agreement
shall require the Parent Company to issue any Shares with respect to any award
that if issued would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act or any similar or superseding statute or
statutes, any other applicable statute or regulation, or the rules of any
applicable securities exchange or securities association, as then in effect. At
the time of any exercise of an Option or SAR, at the time of any grant of a
Restricted Stock Award or at the time of settlement or distribution of any
Restricted Stock Unit Award, Deferred Common Stock Unit Award or other award,
the Parent Company may, as a condition precedent to the exercise of such Option
or Stock Appreciation Right or settlement or distribution of any Restricted
Stock Award, Restricted Stock Unit Award, Deferred Common Stock Unit Award or
other award, require from the Participant (or in the event of his or her death,
his or her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the Shares being acquired pursuant to the award and
such written covenants and agreements, if any, as to the manner of disposal of
such Shares as, in the opinion of counsel to the Company, may be necessary to
ensure that any disposition by that holder (or in the event of the holder’s
death, his or her legal representatives, beneficiaries, heirs, legatees, or
distributees) will not involve a violation of the Securities Act or any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. No Option or
SAR shall be exercisable and no settlement of any other Share-settled award
shall occur with respect to a Participant unless and until the holder thereof
shall have paid cash or property to, or performed services for, the Parent
Company or any of its Subsidiary Companies that the Committee believes is equal
to or greater in value than the par value of the Shares subject to such award.

(b) Upon the death of a Participant, any payment of cash or distribution of
Shares due under any award held by such Participant shall be made to the
beneficiary designated by such Participant or, if no such designation has been
made, or if the beneficiary predeceases the Participant, to the Participant’s
estate, in either case within 90 days of the Participant’s death.

 

20



--------------------------------------------------------------------------------

23. Taxes

Unless otherwise specifically set forth above or in an individual award
agreement, the Company shall be authorized to withhold from any award granted,
or any payment related to an award under this Plan, including from a
distribution of Shares, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any award. This authority shall
include authority to withhold or receive Shares or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations, either on a mandatory or elective basis in the discretion of the
Committee.

 

24. Repricing and Transfers for Consideration Prohibited.

(a) Except in connection with a transaction described in Section 19, the terms
of outstanding awards may not be amended to reduce the exercise price of
outstanding Options or SARs or cancel outstanding Options or SARs in exchange
for cash, other awards or Options or SARs with an exercise price that is less
than the exercise price of the Original Options or SARs without shareholder
approval.

(b) No award granted hereunder may be transferred for consideration by a
Participant.

 

25. Interpretation

The Committee shall have the power to interpret the Plan and to make and amend
rules for putting it into effect and administering it. It is intended that the
Restricted Stock Awards shall constitute property subject to federal income tax
pursuant to the provisions of Section 83 of the Code and that the Plan shall
qualify for the exemption available under Rule 16b-3. To the extent applicable,
grants under the Plan shall be structured either to be exempt from or to comply
with the requirements of the Nonqualified Deferred Compensation Rules. The
provisions of the Plan shall be interpreted and applied insofar as possible to
carry out such intent.

 

26. Amendments

The Plan, any award and its related award agreement may be amended by the Board
or the Committee, but any amendment that would require approval of the
shareholders of the Parent Company shall require the approval of the holders of
such portion of the shares of the capital stock of the Parent Company present
and entitled to vote on such amendment as is required by applicable law, stock
exchange rule and the terms of the Parent Company’s capital stock to make the
amendment effective. Notwithstanding the foregoing, no amendment shall be made
which would disqualify any member of the Committee from being a “Qualified
Member” as defined herein. No

 

21



--------------------------------------------------------------------------------

outstanding award shall be adversely affected by any such amendment without the
written consent of the Participant or other person then entitled to exercise an
Option or SAR award or the Participant or other person then entitled to receive
the Shares or cash subject to any other award under the Plan.

 

27. Securities Laws

The Committee shall have the power to make each grant under the Plan subject to
such conditions as it deems necessary or appropriate to comply with the
then-existing requirements of Rule 16b-3.

 

28. Unfunded Status of Awards

This Plan is intended to constitute an “unfunded” plan for all incentive awards.

 

29. Fractional Shares

No fractional Shares shall be issued or delivered pursuant to the Plan or any
award. Unless otherwise specified in the Plan or in an award agreement, the
Committee shall determine whether cash, other awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

30. Severability

If any provision of the Plan is held to be illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining provisions hereof,
but such provision shall be fully severable and the Plan shall be construed and
enforced as if the illegal or invalid provision had never been included herein.
If any of the terms or provisions of the Plan or any award agreement conflict
with the requirements of Rule 16b-3 (as those terms or provisions are applied to
eligible employees who are subject to Section 16(b) of the Exchange Act), then
those conflicting terms or provisions shall be deemed inoperative to the extent
they so conflict with the requirements of Rule 16b-3 (unless the Board or the
Committee, as appropriate, has expressly determined that the Plan or such award
should not comply with Rule 16b-3).

 

31. Governing Law

The validity, construction and effect of the Plan and any rules or regulations
relating to the Plan shall be determined in accordance with the laws of the
Commonwealth of Virginia without regard to its conflict of laws principles.

 

32. Effective Date and Term of Plan

The Plan was adopted by the Board on December 2, 1998 and this Amendment and
Restatement became effective on December 20, 2012, subject to the approval of
the Parent Company’s shareholders at the first annual meeting of shareholders to
occur following such effective date. The Plan shall expire on December 31, 2017
unless sooner terminated by the Board. All awards under the Plan shall be
granted on or before December 31, 2017.

 

22